Title: To James Madison from Alexander von Humboldt, 24 May 1804
From: Humboldt, Alexander von
To: Madison, James



Monsieur,
à Philadelphie ce 24 Mai 1804.
Il aurait été bien flatteur pour moi de pouvoir Vous remettre personellement le Pacquet—ci-joint dont mon ami le Consul des Etats Unis à la Havane a bien voulu me charger pour Vous, Mais la longueur de notre navigation pendant une saison orageuse et de petites affaires qui me retiennent ici me forcent de confier ces lettres au Courier, craignant que sans cela elles ne Vous parviennent trop tard. Je compte sous peu me rendre à Washington moi même et jouir du plaisir de Vous présenter les assurances de ma profonde vénération. Engagé dans une Expedition que j’ai entrepris depuis 5 ans, a mes propres fraix, pour le progrès des sciences physiques, après avoir parcouru les Royaumes de la Nouvelle Grenade, et de Quito, la Guayane, les pays Indiens situés entre l’Orénoque, le Rio Negro, et l’Amazone, le Pérou Venezuela et le Mexique je compte retourner en Europe pour y publier les fruits de mes travaux et ceux de mon ami le Citoyen Bonpland, qui m’accompagne. Penêtré de l’interet le plus vif pour la prosperité de l’espèce humaine sur le Sol des Etats unis, fruit de Votre sage legislation et des vertus civiques de Vos Magistrats, j’ai pris la route de ce paysci pour me rendre en France. C’est une idée bien consolante pour moi qu’après avoir été témoin des grands phénomenes que présente la Nature magestueuse de la Cordillere des Andes, qu’après avoir vu ce qui est grand dans le monde physique, je puisse jouir du Spectacle moral que présente un peuple libre et digne de sa belle destinée. Vous, Monsieur, qui en homme d’état avez eu une influence si bienfaisante sur cette destinée, recevez les hommages du respectueux attachement avec lequel j’ai l’honneur d’etre Monsieur
Si Vous daignez m’honorer de quelque ordre ayez la bonté de l’addresser à Mr. Le Gouverneur M’Kean.
 
Condensed Translation
Would be pleased to deliver personally a packet that his friend, the U.S. consul in Havana, gave him for JM, but owing to the delay of his voyage during a stormy season and some minor business in Philadelphia, must entrust these letters to the courier, fearing that otherwise they may reach JM too late. Plans to travel to Washington shortly to present his respects. Has been engaged for five years in an expedition at his own expense to further the progress of the physical sciences. After having traveled throughout the kingdoms of New Granada, Quito, Guiana, the Indian lands between the Orinoco, the Río Negro, and the Amazon, Peru, Venezuela, and Mexico, plans to return to Europe to publish the results of his work and those of his friend, Citizen Bonpland, who accompanies him. Chose to pass through the U.S. on his way to France because of his lively interest in the country’s prosperity, which stems from the wise legislation and civic virtues of American leaders. After having witnessed the great spectacle of the majestic Andes and the grandeur of the physical world, intends to enjoy the spectacle of a free people worthy of a great destiny. Expresses his respectful affection to JM, who as a statesman exerted such a benevolent influence on this destiny. Should JM wish to favor him with a reply, asks that it be addressed to him in care of Governor McKean.
